United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, Employer
__________________________________________
Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 13-2130
Issued: May 1, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

On September 17, 2013 appellant, through her attorney, filed an application for review
from a June 26, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP)
that terminated her medical benefits. The appeal was docketed as No. 13-2130.
This case has previously been before the Board. In this claim, adjudicated under master
file number xxxxxx154, with subsidiary files numbered xxxxxx860 and xxxxxx142, in a
December 3, 2002 decision, the Board affirmed a May 16, 2002 OWCP decision which found
that appellant had not established a recurrence of disability on March 14, 2002 and vacated a
June 4, 2002 nonmerit decision on the grounds that properly submitted medical evidence had not
been reviewed by OWCP.1 In a May 1, 2007 decision, the Board found that appellant failed to
establish that she sustained a recurrence of disability on January 18, 2005 causally related to the

1

Docket No. 02-1819 (issued December 3, 2002). On March 26, 1985 appellant, a mail handler, was injured
lifting a pile of mail sacks. In a January 13, 1998 decision, OWCP adjusted appellant’s compensation to reflect her
actual earnings as a modified distribution clerk working 20 hours a week. On August 24, 1998 appellant received a
schedule award for 32 percent left arm impairment. The accepted conditions under file number xxxxxx154 are
strains of the neck (cervical) and left shoulder, and left ulnar nerve injury. Under file number xxxxxx860, appellant
stopped work on March 14, 2002 and returned to part-time sedentary work on February 3, 2003. OWCP accepted
right lateral epicondylitis under file number xxxxxx860. File number xxxxxx142 claim was denied.

March 26, 1985 employment injury and affirmed OWCP decisions dated March 7 and
November 7, 2005.2
The record in file number xxxxxx154 contains decisions issued by OWCP and the Board,
adjudicated by OWCP under file number xxxxxx530. Under file number xxxxxx530, appellant
stopped work on January 24, 2005 and filed a claim indicating that her right upper extremity was
affected by cold. The record indicates that this claim has not been accepted. In file number
xxxxxx154, on October 3, 2007, the Board issued an order remanding case in file number
xxxxxx530. The Board instructed OWCP to combine files xxxxxx530, xxxxxx154 and
xxxxxx860.3 In a letter dated November 28, 2007, OWCP informed appellant that these files had
been combined with file number xxxxxx530 case identified as the master file. The case file
before the Board, for master file xxxxxx154, does not include file number xxxxxx530.
Subsequent to the October 3, 2007 remand order, the Board issued two decisions on file
number xxxxxx530. In decisions dated September 16, 2009 and August 16, 2011, the Board
remanded file number xxxxxx530 to OWCP. In the September 16, 2009 decision, the Board
found that, as OWCP did not provide appellant’s physician with a statement of accepted facts,
the case was not in posture for decision. The Board remanded the case to OWCP to prepare a
corrected statement of accepted facts and submit it to the treating physician or a second opinion
examiner for an opinion regarding whether appellant’s current condition was causally related to
her employment.4 In the August 16, 2011 decision, the Board again found the case not in posture
for decision because the opinion of Dr. Kevin F. Hanley, a Board-certified orthopedic surgeon
and OWCP referral physician, was not based on a correct statement of accepted facts. The Board
set aside OWCP’s June 3, 2010 decision and remanded the case to OWCP for further
development in accordance with the Board’s September 16, 2009 decision.5
The Board has duly considered the matter and finds this case is not in posture for decision
as OWCP did not comply with the Board’s October 3, 2007 remand order in file number
xxxxxx530 case. By that order, on remand OWCP was to combine files xxxxxx530, xxxxxx154
and xxxxxx860. There is nothing in this record (xxxxxx154 master file) to indicate that this was
done. As file number xxxxxx530 was remanded to OWCP on August 16, 2011 for further
development of the medical record,6 medical reports in file number xxxxxx530 could have
bearing on the merit issue in the case on appeal before the Board, i.e., whether OWCP properly
terminated medical benefits. The record before the Board does not demonstrate that evidence
under file number xxxxxx530 has been considered by OWCP.
Hence, the Board finds that this case is not in posture for a decision as the record before
the Board does not indicate that OWCP properly combined and considered evidence from file
2

Docket No. 06-1087 (issued May 1, 2007).

3

Docket No. 07-1422 (issued October 3, 2007).

4

Docket No. 08-2147 (issued September 16, 2009).

5

Docket No. 10-2280 (issued August 16, 2011).

6

Id.

2

number xxxxxx530 as contemplated by the Board’s prior decisions relative to file number
xxxxxx530. It is important for OWCP to fully consolidate these claims to ensure that all
evidence germane to the termination of benefits is properly considered. Moreover, to consider
appellant’s appeal at this stage would involve a piecemeal adjudication of the issues in this case
and raise the possibility of inconsistent results. It is the Board’s policy to avoid such an
outcome.7 The case must therefore be remanded to OWCP to properly consider and combine
OWCP file number xxxxxx530 with the OWCP master file number xxxxxx154, and its subfiles.
Following this reconstruction of the record as well as any additional development deemed
necessary, OWCP shall issue an appropriate de novo decision.
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 26, 2013 is set aside and the case remanded for further
proceedings consistent with this order of the Board.
Issued: May 1, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees' Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees' Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees' Compensation Appeals Board

7

See William T. McCracken, 33 ECAB 1197 (1982).

3

